

116 HR 6560 IH: Undertaking National Initiatives to Tackle Epidemic Act of 2020
U.S. House of Representatives
2020-04-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6560IN THE HOUSE OF REPRESENTATIVESApril 21, 2020Mr. Garamendi (for himself, Mr. Rush, Ms. Haaland, Ms. Jackson Lee, Mr. Huffman, Mr. Casten of Illinois, and Ms. Kuster of New Hampshire) introduced the following bill; which was referred to the Committee on Education and Labor, and in addition to the Committees on Transportation and Infrastructure, and Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo mobilize individuals in the United States in the fight against coronavirus by expanding volunteer opportunities in AmeriCorps, expanding employment opportunities at the Federal Emergency Management Agency, and utilizing the expertise of Peace Corps volunteer leaders whose service ended on March 15, 2020, and for other purposes.1.Short titleThis Act may be cited as the Undertaking National Initiatives to Tackle Epidemic Act of 2020 or the UNITE Act of 2020.2.FindingsCongress makes the following findings:(1)The outbreak of the novel coronavirus, SARS-CoV-2, which causes COVID–19 (referred to in this Act as the coronavirus), has disrupted the lives of all individuals in the United States and required enormous sacrifice. In following the guidance of public health officials, individuals in the United States have and can continue to play a key role in defeating their common, invisible enemy.(2)The Corporation for National and Community Service (referred to in this Act as CNCS), through the health, disaster, and poverty services administered by the CNCS under the 3 flagship AmeriCorps programs (AmeriCorps VISTA, AmeriCorps NCCC, and AmeriCorps State and National Volunteers), is uniquely positioned to aid frontline workers and communities most impacted by the coronavirus public health emergency if the President of the United States fully mobilizes those 3 programs.(3)The Federal Emergency Management Agency (referred to in this section as FEMA), tasked with leading aspects of the whole-of-government response to the coronavirus outbreak, is reportedly understaffed of those frontline workers that are essential to responding to the public health emergency.(4)On March 15, 2020, the Peace Corps involuntarily ended the service of approximately 7,300 volunteers. Many of them acquired public health skills in countries abroad, which may also be applied to further service in AmeriCorps, service in FEMA, or continuing service in the Peace Corps once operations of the Peace Corps are to resume.3.Sense of the House of RepresentativesIt is the sense of the House of Representatives that—(1)the President should fully utilize the competencies of the Federal Government workforce to battle the outbreak of coronavirus, the worst global health emergency the United States has faced in a century, as well as make available expanded opportunities for individuals in the United States desiring to serve their country in its time of need;(2)the President should elevate the role of CNCS within the whole-of-government response to the coronavirus outbreak, including by urging its Chief Executive Officer to—(A)in cooperation with the White House Coronavirus Task Force, take steps to actively encourage volunteerism and specifically encourage individuals in the United States to serve as a volunteer in an AmeriCorps program; and(B)prioritize AmeriCorps grants that provide assistance to those most impacted by the coronavirus public health emergency and recruit the maximum number of volunteers authorized by law, particularly focusing on the recently unemployed;(3)the United States should expand the Cadre of On-Call Response/Recovery Employees (CORE) program, administered by the Federal Emergency Management Agency, to enlist individuals in the United States to solve public health and supply-management challenges related to the coronavirus outbreak, as well as related to wildfires, hurricanes, and other disasters; and(4)bolstering the number full-time positions at the Federal Emergency Management Agency will also expand national service opportunities for qualified individuals in the United States who have become unemployed or underemployed as a result of the coronavirus outbreak, including the approximately 7,300 Peace Corps volunteers whose service ended on March 15, 2020.4.Mobilizing programs in the coronavirus public health emergency(a)Prioritizing certain agreements(1)In generalNotwithstanding any provision of the Domestic Volunteer Service Act of 1973 (42 U.S.C. 4950 et seq.) or the National and Community Service Act of 1990 (42 U.S.C. 12501 et seq.), the Chief Executive Officer of CNCS shall, for the period described in paragraph (2), prioritize existing agreements, or enter into new agreements, with public and private nonprofit organizations, in consultation with the Secretary of Health and Human Services, the Director of the Centers for Disease Control and Prevention, the Administrator of the Federal Emergency Management Agency, and State governments, that will direct volunteers in programs administered by CNCS to assignments that assist those individuals most impacted by the coronavirus public health emergency, including assignments—(A)providing support services to veterans, homeless populations, the elderly, and other individuals who may be most vulnerable during the coronavirus public health emergency;(B)supporting health care professionals and related positions;(C)offering before- and after-school tutoring and instruction for children in low-income areas, including through remote learning;(D)enabling children to access remote learning by performing technology consults for their families remotely and at home; and(E)performing other functions consistent with addressing the coronavirus public health emergency. (2)PeriodThe period described in this paragraph—(A)shall begin on the date of enactment of this Act; and (B)shall end—(i)not earlier than the date of the conclusion of the coronavirus public health emergency; and(ii)not later than 2 years after the conclusion of such emergency.(b)Authorization for additional recruitment of AmeriCorps volunteers(1)In general(A)Increase in number of positionsSection 121(f)(1)(B) of the National and Community Service Act of 1990 (42 U.S.C. 12571(f)(1)(B)) is amended—(i)in clause (vi), by striking and at the end;(ii)in clause (vii), by adding and at the end; and(iii)by adding at the end the following:(viii)500,000 for each of fiscal years 2020 through 2022;.(B)Reauthorizations(i)AmeriCorps vistaSection 501(a)(1) of the Domestic Volunteer Service Act of 1973 (42 U.S.C. 5081(a)(1)) is amended by striking $100,000,000 for fiscal year 2010 and such sums as may be necessary for each of the fiscal years 2011 through 2014 and inserting such sums as may be necessary for each of fiscal years 2020 through 2022.(ii)AmeriCorps NCCCSection 501(a)(1) of the National and Community Service Act of 1990 (42 U.S.C. 12681(a)(1)) is amended—(I)by striking clauses (i) and (ii); and(II)by striking title I— and inserting title I, such sums as may be necessary for each of fiscal years 2020 through 2022..(iii)AmeriCorps State and national volunteersSection 501(a)(2) of the National and Community Service Act of 1990 (42 U.S.C. 12681(a)(2)) is amended by striking 2010 through 2014 and inserting 2020 through 2022.(2)RequirementTo fulfill the purposes of subsection (a), the Chief Executive Officer of CNCS shall expedite the recruitment and selection of volunteers who are—(A)unemployed veterans;(B)individuals who become unemployed or underemployed as a result of the coronavirus public health emergency; and(C)AmeriCorps members, or Peace Corps volunteers, who have had their service ended as a result of such emergency.(c)Briefing to CongressNot later than 30 days after the date of enactment of this Act, and every 180 days thereafter, the Chief Executive Officer of CNCS shall submit a report, to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Education and Labor of the House of Representatives, on the operating plan of the CNCS to carry out subsections (a) and (b), including the amendments under subsection (b).(d)Enhanced stipendSection 105(b)(2)(A) of the Domestic Volunteer Service Act of 1973 (42 U.S.C. 4955(b)(2)(A)) is amended to read as follows:(A)beginning for fiscal year 2020, the minimum allowance is not less than an amount equal to not less than 200 percent of the income official poverty line (as defined by the Office of Management and Budget, and revised annually in accordance with section 673(2) of the Community Services Block Grant Act (42 U.S.C. 9902(2))) applicable to a family of 1; and.(e)Coronavirus public health emergency definedIn this section, the term coronavirus public health emergency means the public health emergency declared by the Secretary of Health and Human Services under section 319 of the Public Health Service Act (42 U.S.C. 247d) on January 31, 2020, with respect to COVID–19.5.Authorization for surge capacity for Federal Emergency Management Agency(a)In generalThe Administrator of the Federal Emergency Management Agency shall appoint, administer, and expedite the training of an additional 10,000 Cadre of On-Call Response/Recovery Employees, under the Response and Recover Directorate (referred to in this section as CORE employees) under the Office of Response and Recovery, above the level of such employees in fiscal year 2019, to address the coronavirus public health emergency. (b)Detail of CORE employeesA CORE employee may be detailed, through mutual agreement, to any Federal agency that is a participating agency in the White House Coronavirus Task Force, to fulfill an assignment for the Task Force, including—(1)logistical support for the supply chain of medical equipment;(2)tracing contacts of infected individuals and their status while being quarantined;(3)providing nutritional assistance to vulnerable populations; and(4)administrative duties such as staffing call centers to disseminate public-health related information to the public.(c)RequirementAs soon as feasible, the Administrator of the Federal Emergency Management Agency shall make public job announcements to fill the CORE employee positions authorized under subsection (a), which shall prioritize hiring from among the following groups of individuals:(1)Unemployed veterans of the Armed Forces.(2)Individuals who have become unemployed or underemployed as a result of the coronavirus public health emergency.(3)AmeriCorps members, or Peace Corps Volunteers, who have had their service ended as a result of the coronavirus public health emergency.(d)Authorization of appropriationsThere are authorized to be appropriated to the Administrator of the Federal Emergency Management Agency such sums as are necessary for each of fiscal years 2020, 2021, and 2022 to carry out this section.(e)Coronavirus public health emergency definedIn this section, the term coronavirus public health emergency has the meaning given the term in section 4(e).6.Peace Corps volunteer reenrollment eligibility and transition assistance(a)Assistance for Peace Corps volunteers whose service ended involuntarilyNotwithstanding section 5 of the Peace Corps Act (22 U.S.C. 2504), with respect to all of the Peace Corps volunteers whose service ended involuntarily on March 15, 2020 (or earlier, in the case of volunteers who were serving China and Mongolia), when the Director of the Peace Corps suspended all volunteer operations due to the coronavirus public health emergency, the Director of the Peace Corps shall—(1)continue to provide the health care described in section 5(e) of such Act to the volunteer during the 6-month period beginning on March 15, 2020, to supplement the benefits to which the volunteer is otherwise entitled under section 5 of such Act;(2)waive all nonmedical application requirements for the reenrollment of the volunteer during the 1-year period beginning on March 15, 2020;(3)expedite the medical clearance for such volunteer to facilitate reenrollment;(4)permit the volunteer, to the extent possible, to resume the activity in which the volunteer had been serving at the time of his or her involuntarily end of service or any other activity, by mutual agreement; and(5)provide the volunteer, beginning on the date of reenrollment, with the compensation, allowances, benefits, and other terms and conditions of service to which the volunteer is entitled under such Act.(b)Report on restart of Peace Corps operations following end of public health emergencyNot later than 30 days after the date of the enactment of this Act, the Director of the Peace Corps shall submit a report to the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives that describes the efforts of the Peace Corps—(1)to offer reenrollment to each Peace Corps volunteer whose service ended involuntarily on March 15, 2020 (or earlier, in the case of volunteers who were serving China and Mongolia), due to the coronavirus public health emergency;(2)to obtain approval from countries, as necessary, to return reenrolled volunteers to their previous assignments; and(3)to identify the anticipated additional appropriations or new statutory authorities that would be necessary to achieve the goal of safely redeploying 7,300 Peace Corps volunteers during the 1-year period beginning on the date on which Peace Corps operations resume.